DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on June 3, 2022, has been entered. All references to this application refer to the U.S. Patent Application Publication No. 2021/0250737 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are pending in this case. Claims 1, 4, 7, 10, 13, 16, and 19 were amended. Claims 1, 7, 10, 16, and 19 are further amended herein via Examiner’s Amendment. Claims 1, 10, and 19 are the independent claims. Claims 1-20 are allowed.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Mr. Aashish Chawla on July 1, 2022.

The application has been amended as follows: 

Claim 1. (Examiner’s Amendment) A computer-implemented method for providing marine connectivity, comprising: 
	receiving sensor data from a plurality of sensors of a watercraft; 
	determining watercraft operational data associated with an operation of the watercraft, wherein the operation of the watercraft includes at least one of: an operation of mechanical components of the watercraft, an operation of electrical components of the watercraft, and a dynamic operation of the watercraft; and 
	communicating the watercraft operational data to at least one external computing infrastructure associated with a user, wherein the watercraft operational data is communicated through a plurality of graphical user interfaces, wherein the plurality of graphical user interfaces enable the user to customize settings comprising graphical layout customization settings, notification type settings, notification presentation frequency settings, and watercraft operational data displays for remote monitoring categories associated with the watercraft, wherein the remote monitoring categories comprise the operation of the watercraft, geo-locations of the watercraft, financial data associated with the watercraft, and safety related data associated with the operation of the watercraft.

Claim 7. (Examiner’s Amendment) The computer-implemented method of claim 4, wherein communicating the watercraft operational data includes presenting a map user interface, wherein the map user interface presents prior geo-locations of the watercraft, a current geo-location of the watercraft, at least one location that presents a high-risk to a safe operation of the watercraft, and an add user interface input link that enables the user to add at least one geo-fence location through the map user interface, wherein the prior geo-locations of the watercraft are based on the tracked data retrieved from the sensor data log and the current geo-location of the watercraft is communicated by the geo-location sensors.

Claim 10. (Examiner’s Amendment) A system for providing marine connectivity, comprising: 
	a memory storing instructions, which, when executed by a processor, cause the processor to: 	receive sensor data from a plurality of sensors of a watercraft; 
	determine watercraft operational data associated with an operation of the watercraft, wherein the operation of the watercraft includes at least one of: an operation of mechanical components of the watercraft, an operation of electrical components of the watercraft, and a dynamic operation of the watercraft; and 
	communicate the watercraft operational data to at least one external computing infrastructure associated with a user, wherein the watercraft operational data is communicated through a plurality of graphical user interfaces, wherein the plurality of graphical user interfaces enable the user to customize settings comprising graphical layout customization settings, notification type settings, notification presentation frequency settings, and watercraft operational data displays for remote monitoring categories associated with the watercraft, wherein the remote monitoring categories comprise the operation of the watercraft, geo-locations of the watercraft, financial data associated with the watercraft, and safety related data associated with the operation of the watercraft.

Claim 16. (Examiner’s Amendment) The system of claim 13, wherein communicating the watercraft operational data includes presenting a map user interface, wherein the map user interface presents prior geo-locations of the watercraft, a current geo-location of the watercraft, at least one location that presents a high-risk to a safe operation of the watercraft, and an add user interface input link that enables the user to add at least one geo-fence location through the map user interface, wherein the prior geo-locations of the watercraft are based on the tracked data retrieved from the sensor data log and the current geo- location of the watercraft is communicated by the geo-location sensors.

Claim 19. (Examiner’s Amendment) A non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor, performs a method, the method comprising: 
	receiving sensor data from a plurality of sensors of a watercraft; 
	determining watercraft operational data associated with an operation of the watercraft, wherein the operation of the watercraft includes at least one of: an operation of mechanical components of the watercraft, an operation of electrical components of the watercraft, and a dynamic operation of the watercraft; and
	communicating the watercraft operational data to at least one external computing infrastructure associated with a user, wherein the watercraft operational data is communicated through a plurality of graphical user interfaces, wherein the plurality of graphical user interfaces enable the user to customize settings comprising graphical layout customization settings, notification type settings, notification presentation frequency settings, and watercraft operational data displays for remote monitoring categories associated with the watercraft, wherein the remote monitoring categories comprise the operation of the watercraft, geo-locations of the watercraft, financial data associated with the watercraft, and safety related data associated with the operation of the watercraft.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 1-20 are allowed.

The Examiner has carefully examined independent claims 1, 10, and 19. The closest prior art references of record are U.S. Patent Application Publication No. 2013/0213344 A1 (hereinafter Stender), U.S. Patent No. 6,649,641 B1 (hereinafter Lash), U.S. Patent No. 9,986,197 B2 (hereinafter Gaynor), U.S. Patent Application Publication No. 2004/0111195 A1 (hereinafter Vries), and U.S. Patent Application Publication No. 2018/0197349 A1 (hereinafter Oesterling).

Claims 1, 10, and 19 are patentable over Stender, Lash, Gaynor, Vries, and Oesterling at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 10, and 19:

wherein the watercraft operational data is communicated through a plurality of graphical user interfaces, wherein the plurality of graphical user interfaces enable the user to customize settings comprising graphical layout customization settings, notification type settings, notification presentation frequency settings, and watercraft operational data displays for remote monitoring categories associated with the watercraft, wherein the remote monitoring categories comprise the operation of the watercraft, geo-locations of the watercraft, financial data associated with the watercraft, and safety related data associated with the operation of the watercraft.

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.
	Additionally, the Examiner relied upon the Applicants’ persuasive arguments (see RCE Remarks, pages 8-20).
	
Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173